Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-29 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Objection
Claims 1, 21, 22 and 29 are objected to due to minor informality:
(a).	Claim 1 recites “a 3D model generation unit” in line 3 and it is recommended to be “a three-dimensional (3D) model generation unit”.
(b).	Claim 21 recites “The photography-based 3D modeling system according to claim 17” and it shall be “The system according to claim 17”.
(c).	Claim 22 recites “An automatic 3D modeling method” in line 1 and it is recommended to be “An automatic three-dimensional (3D) modeling method”.
29 recites “A photography-based 3D modeling method” and it is recommended to be “A photography-based three-dimensional (3D) modeling method”
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
photo capture
unit
configured to capture a first image …
1, 2 and 7-9
2
3D model generation
unit
configured to generate a 3D model …
1, 10, 16 and 17.
3
capture position acquisition
unit
configured to obtain position and capture direction information …
1, 2, 3, 4, 5, 6, 7, 8, 19, 
4
3D model assembling
unit
configured to combine …
1, 6, 18 and 21.

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (EPO translation of CN105787996; IDS) in view of Xiong et al. (EPO translation of CN103729883; IDS).

Regarding claim 1, Xu teaches a system (e.g., The present invention relates to the field of trading or renting technology, and in particular, to a method and system for generating a stereoscopic image of a house based on a mobile terminal. Xu: p. 1 para. 1), comprising: 
a photo capture unit (e.g., image acquisition module 2; Xu: p. 3 para. 4 L.1), configured to capture a first image of each of multiple spaces (e.g., A first object of the present invention is to provide a method for generating a stereoscopic image of a house based on a mobile terminal, which captures a plurality of sets of house pictures through a mobile terminal, and detects a position and a shooting angle of the mobile terminal when the picture is taken, Xu: p. 1 para. 3 L.1-3.  S1, the householder or the broker uses the mobile terminal to take multiple sets of house pictures, and simultaneously monitors the position and shooting angle of the mobile terminal when photographing each group of houses;  Xu: p. 3 para. 7. The specific steps of the step S1 are: Xu: p. 3 para. 13; S11. Determine a plurality of sets of shooting data, and each set of shooting data includes a shooting location, a shooting angle, and a shooting target; Xu: p. 4 para. 1; S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image;  Xu: p.4 para. 2); 
a 3D model generation unit (e.g., a stereogram generation module 4; Xu: p. 3 para. 4 L.2), configured to generate a 3D model of each space based on the first image that is captured by the photo capture unit for each of the multiple spaces (e.g., S2, generating a corresponding stereoscopic view of the house through image modeling technology; in this step, obtaining the associated portion of the two images according to the overlapping portion of each picture, and combining the position and the shooting angle to obtain the spatial positional relationship of the two images, and performing space stitching forms a perspective view of the house.  Xu: p. 3 para. 8); 
a capture position acquisition unit (e.g., sensor module 3; Xu: p. 3 para. 4 L.1), configured to obtain position and capture direction information of the photo capture unit in capturing the first image (e.g., The image acquisition module 2 captures a plurality of sets of house pictures, and the sensor module 3 detects the position and angle when the mobile terminal is photographed, and the house picture and the position and angle when the picture is taken are transmitted to the stereogram generating module 4,  Xu: p. 4 para. 17 L.1-3); and 
a 3D model assembling unit, configured to, based on the position and capture direction information, combine the 3D models of the multiple spaces in a global three-dimensional coordinate system to generate an overall 3D model that includes the multiple spaces (e.g., combining the position and the shooting angle to obtain the spatial positional relationship of the two images, and performing space stitching forms a perspective view of the house.  Xu: p.3 para. 8 L.3-4.  See 1_1 below).
While Xu does not explicitly teach, Xiong teaches:
(1_1).  a 3D model assembling unit, configured to, based on the position and capture direction information, combine the 3D models of the multiple spaces in a global three-dimensional coordinate system to generate an overall 3D model that includes the multiple spaces (e.g., Multi-frame data splicing: splicing the surface mesh models collected at different positions, and transforming from the local coordinate system where each frame is located to a unified global coordinate system to restore the relative pose relationship between the multi-frame data;  Xiong: p. 7 para. 12.  Multi-frame surface fusion: Surface mesh models acquired from different locations that have been unified to the global coordinate system are surface-fused to overcome the geometrical shape of the overlapping parts of the model still caused by noise and multi-frame data stitching. The whole environmental surface mesh model with color texture which is consistent in geometry and data structure is obtained, and the whole environmental surface mesh model with colored texture is shown in Fig. 9.  Xiong: p. 7 para. 13 and p. 8 para. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xiong into the teaching of Xu so that the plurality of photographs (images) are combined more accurately  to construct the 3D model

Regarding claim 2, the combined teaching of Xu and Xiong teaches the system according to claim 1, wherein 
the photo capture unit captures multiple second images during a process that the photo capture unit moves among the spaces (e.g., S13. After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously;  Xu: p. 4 para. 3.  Multiple second images (taken from shifted distance or rotated angle from the first images); and 
the capture position acquisition unit performs feature point matching based on the multiple second images to obtain one or more of relative displacement and capture direction information of each photo capture point (e.g., S21: Comparing the overlapping portions of the same group of image data, obtaining the associated portion of the same group of pictures, calculating the spatial position relationship, and generating a three-dimensional model of the shooting target; Xu: p.4 para. 7. Therefore, the same group of images with the shifts in distance or rotates a certain angle are compared of the overlapping portions (matched portions), obtaining the associated portion of the same group of pictures, calculating the spatial position relationship, and generating a three-dimensional model of the shooting target).

Regarding claim 3, the combined teaching of Xu and Xiong teaches the system according to claim 1, wherein 
the photo capture unit has one or more of positioning-aware sensors (e.g., the mobile terminal detects the position and angle of the mobile terminal jointly by the geomagnetic sensor, the acceleration sensor and the gyroscope, the geomagnetic sensor is used for detecting the position of the mobile terminal,  Xu: p. 4 para. 9 L.1-3) and direction-aware sensors (e.g., the acceleration sensor is used for detecting the moving direction of the mobile terminal, and the gyroscope is used for detecting the shooting of the mobile terminal. When shooting angles. Xu: p. 4 para. 9 L.3-4); and 
the capture position acquisition unit obtains, based on positioning information and/or direction information provided by the photo capture unit in capturing a first image of a space in which the photo capture unit is located, position and/or capture direction information of the photo capture unit in capturing the first image of the space in which the photo capture unit is located (e.g., The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image;  Xu: p. 4 para. 2.  After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously;  Xu: p. 4 para. 3. The mobile terminal detects the position and angle of the mobile terminal jointly by the geomagnetic sensor, the acceleration sensor and the gyroscope, the geomagnetic sensor is used for detecting the position of the mobile terminal, the acceleration sensor is used for detecting the moving direction of the mobile terminal, and the gyroscope is used for detecting the shooting of the mobile terminal. When shooting angles.  Xu: p. 4 para. 9).

Regarding claim 4, the combined teaching of Xu and Xiong teaches the system according to claim 1, wherein 
the photo capture unit captures multiple second images during a process that the photo capture unit moves among the spaces (e.g., After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously;  Xu: p. 4 para. 3. The image acquisition module 2 captures a plurality of sets of house pictures; Xu: p. 4 para. 17 L.1); 
the photo capture unit has a positioning sensor and/or a direction sensor (e.g., The mobile terminal detects the position and angle of the mobile terminal jointly by the geomagnetic sensor, the acceleration sensor and the gyroscope, the geomagnetic sensor is used for detecting the position of the mobile terminal, the acceleration sensor is used for detecting the moving direction of the mobile terminal, and the gyroscope is used for detecting the shooting of the mobile terminal. When shooting angles.  Xu: p. 4 para. 9); and 
the capture position acquisition unit performs feature point matching based on the multiple second images to obtain relative displacement and capture direction information of each photo capture point (e.g., Comparing the overlapping portions of the same group of image data, obtaining the associated portion of the same group of pictures, calculating the spatial position relationship, and generating a three-dimensional model of the shooting target; Xu: p.4 para. 7. Therefore, the same group of images with the shifts in distance or rotates a certain angle are compared of the overlapping portions, obtaining the associated portion of the same group of pictures, calculating the spatial position relationship, and generating a three-dimensional model of the shooting target.  It is obvious, if the overlapping portion is enough to stitch the adjacent images in a continuous scene.  If the overlapping portion is not enough, the shift in distance or rotate in angle is adjusted to be smaller to obtain a larger overlapping.  If the overlapping is too much, a bigger shift in distance or bigger rotation is adjusted.  In either cases, further shift in distance or rotation in angle is performed), and corrects one or more of the relative displacement and the capture direction information based on respective positioning information or direction information provided by the photo capture unit in capturing a first image of a space in which the photo capture unit is located (e.g., the mobile terminal further shifts an adjusted distance or rotates an adjusted angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously;  Xu: p. 4 para. 3).

Regarding claim 5, the combined teaching of Xu and Xiong teaches the system according to claim 4, wherein the photo capture unit includes a displacement sensor and the capture position acquisition unit corrects the relative displacement and/or capture direction information based on displacement information that is obtained by the displacement sensor (e.g., the mobile terminal detects the position and angle of the mobile terminal jointly by the geomagnetic sensor, the acceleration sensor and the gyroscope, the geomagnetic sensor is used for detecting the position of the mobile terminal, the acceleration sensor is used for detecting the moving direction of the mobile terminal, and the gyroscope is used for detecting the shooting of the mobile terminal. When shooting angles.  Xu: p. 4 para. 9. As discussed in Claim 4 above, the shift in distance is adjusted (corrected) or rotation in angles is adjusted (corrected) according to the shift in distance/rotation in angle information).

Regarding claim 6, the combined teaching of Xu and Xiong teaches the system according to claim 1, wherein the 3D model assembling unit converts local coordinates of a 3D model of a single space into global coordinates based on the position and capture direction information obtained by the capture position acquisition unit (e.g., generating a corresponding stereoscopic view of the house through image modeling technology; in this step, obtaining the associated portion of the two images according to the overlapping portion of each picture, and combining the position and the shooting angle to obtain the spatial positional relationship of the two images, and performing space Stitching forms a perspective view of the house. Xu: p. 3 para. 8; the mobile terminal generates a stereoscopic view of the house through the house picture and the corresponding shooting position and shooting angle, Xu: p. 3 para. 10 L.3-4. Multi-frame data splicing: splicing the surface mesh models collected at different positions, and transforming from the local coordinate system where each frame is located to a unified global coordinate system to restore the relative pose relationship between the multi-frame data;  Xiong: p. 7 para. 12.  Multi-frame surface fusion: Surface mesh models acquired from different locations that have been unified to the global coordinate system are surface-fused to overcome the geometrical shape of the overlapping parts of the model still caused by noise and multi-frame data stitching. The whole environmental surface mesh model with color texture which is consistent in geometry and data structure is obtained, and the whole environmental surface mesh model with colored texture is shown in Fig. 9.  Xiong: p. 7 para. 13 and p. 8 para. 1).

Regarding claim 12, the combined teaching of Xu and Xiong teaches the system according to claim 1, wherein 
the photo capture unit is implemented by one or more of a camera and a mobile device with a photo capture function (e.g., S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image; Xu: p. 5 para. 2. The image acquisition module 2 is configured to take a picture of a house; Xu: p. 4 para. 12); 
the 3D model generation unit is implemented by one or more of the mobile device or by a remote server (e.g., S22. Spatially splicing the three-dimensional model corresponding to each group of picture data to generate a three-dimensional model of the house. Xu: p. 4 para. 8. A stereogram generating module 4, configured to generate a stereoscopic view of the house; Xu: p. 4 para. 14); 
the capture position acquisition unit is implemented by the camera or the mobile device (e.g., S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image;  Xu: p. 4 para. 2; a sensor module 3, configured to detect a position and an angle of the mobile terminal;  Xu: p. 4 para. 13); and 
the 3D model assembling unit is implemented by one or more of the mobile device and a remote server (e.g., S21: Comparing the overlapping portions of the same group of image data, obtaining the associated portion of the same group of pictures, calculating the spatial position relationship, and generating a three-dimensional model of the shooting target;  Xu: p. 4 para. 7; S22. Spatially splicing the three-dimensional model corresponding to each group of picture data to generate a three-dimensional model of the house.  Xu: p. 4 para. 8).

Regarding claim 22, the claim is an automatic 3D modeling method of system claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Xu teaches that “The present invention relates to the field of trading or renting technology, and in particular, to a method and system for generating a stereoscopic image of a house based on a mobile terminal.” (Xu: p. 1 para. 1).

Regarding claim 23, the combined teaching of Xu and Xiong teaches the automatic 3D modeling method according to claim 22, wherein
in the 3D model assembling, local coordinates of the 3D model of a single space are converted into global coordinates based on the position and capture direction information, so as to obtain an overall 3D model of all the spaces (e.g., combining the position and the shooting angle to obtain the spatial positional relationship of the two images, and performing space stitching forms a perspective view of the house.  Xu: p.3 para. 8 L.3-4.  Multi-frame data splicing: splicing the surface mesh models collected at different positions, and transforming from the local coordinate system where each frame is located to a unified global coordinate system to restore the relative pose relationship between the multi-frame data;  Xiong: p. 7 para. 12.  Multi-frame surface fusion: Surface mesh models acquired from different locations that have been unified to the global coordinate system are surface-fused to overcome the geometrical shape of the overlapping parts of the model still caused by noise and multi-frame data stitching. The whole environmental surface mesh model with color texture which is consistent in geometry and data structure is obtained, and the whole environmental surface mesh model with colored texture is shown in Fig. 9.  Xiong: p. 7 para. 13 and p. 8 para. 1).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Xiong as applied to claim 6 and further in view of Foley et al. (Computer Graphics Principles and Practices, 2nd edition, Addison-Wesley Publishing Company, 1996, section 6.4, p.253-258).

Regarding claim 7, the combined teaching of Xu and Xiong teaches the system according to claim 6, wherein the converting the local coordinates of the 3D model of the single space into the global coordinates comprises: enabling 
the photo capture unit to move a predetermined distance (e.g., the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously; Xu: p. 4 para. 3); 
obtaining, by the capture position acquisition unit, positions of two endpoints of the predetermined distance (e.g., the shift a distance is given by the distance the mobile terminal (image acquisition module 2) between two shooting locations (in step S11) as detected with the sensor module 3 of the mobile terminal (Xu: p. 4 para. 13).  The two shooting locations are taken as the two endpoints that defines the shift in distance or the predetermined distance); and 
obtaining a ratio of the local coordinates to the world coordinates based on a ratio of a distance between the positions of the two endpoints to the predetermined distance (e.g., combining the position and the shooting angle to obtain the spatial positional relationship of the two images, and performing space Stitching forms a perspective view of the house. Xu: p. 3 para. 8 L.3-4. Images at two locations (endpoints) are at different distance from the viewer and the image sizes are scaled according to their distance, hence the two images are scaled with a ratio according to the scale of the distance between the two locations of the shifted distance.  See 7_1 below).
While the combined teaching of Xu and Xiong does not explicitly teach, Foley teaches:
(7_1). obtaining a ratio of the local coordinates to the world coordinates based on a ratio of a distance between the positions of the two endpoints to the predetermined distance (Foley section 6.4 teaches that 

    PNG
    media_image1.png
    827
    616
    media_image1.png
    Greyscale

It can be seen from Fig. 6.42 and equation (6.2) that z/d is a ratio of distance of P and Pp.  Therefore, given an image at a distance d, images at distance z is scaled according to z/d).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Foley into the combined teaching of Xu and Xiong so that a perspective view of the 3D scene is constructed with proper scaling of the images.

Regarding claim 8, the combined teaching of Xu and Xiong teaches the system according to claim 6, wherein the converting the local coordinates of the 3D model of the single space into the global coordinates comprises: 
identifying, by the capture position acquisition unit, one or more feature points on the first image (e.g., S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image; Xu: p.4  para. 2.  The image acquisition module 2 is configured to take a picture of a house; Xu: p. 4 para. 12; a sensor module 3, configured to detect a position and an angle of the mobile terminal; Xu: p. 4 para. 13); 
estimating, based on the identified feature point, a vertical distance between a plane on which a floor surface or a ceiling surface of the space is located and the photo capture unit (e.g., combining the position and the shooting angle to obtain the spatial positional relationship of the two images, and performing space Stitching forms a perspective view of the house. Xu: p. 3 para. 8 L.3-4. See 8_1 below); and 
calculating a ratio of the vertical distance to a height of the photo capture unit to obtain the scale of the local coordinates to the global coordinates (see 8_2 below).
While the combined teaching does not explicitly teach, Foley teaches:
(8_1).  estimating, based on the identified feature point, a vertical distance between a plane on which a floor surface or a ceiling surface of the space is located and the photo capture unit (From cited portions of Foley as in claim 7 above, it can be seen that if Pp is the feature point (height of a ceiling) that are present in two photos, the size of objects in the two photos are consistent if they are scaled appropriately with a scale factor (ratio) that is obtained from equation (6.2) and Fig. 6.42. Thus, the height (vertical distance: yd and y) of ceiling shall be the same in both photos, by rearranging equation (6.2), z/d = y/yd. Therefore, the ceiling provides a reference for estimating the appeared height Pp with respect to its distance of d and z of P);
(8_2). calculating a ratio of the vertical distance to a height of the photo capture unit to obtain the scale of the local coordinates to the global coordinates (From cited portions of Foley in claim 7 above, the ratio of vertical distance to a height of the ceiling at two distances d and z is given by rearranging equation (6.2) as z/d = y/yd.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Foley into the combined teaching of Xu and Xiong so that a perspective view of the 3D scene is constructed with proper scaling of the images.

Regarding claim 9, the combined teaching of Xu, Xiong and Foley teaches the system according to claim 8, wherein 
before performing photo capture at a first photo capture point or during movement of the photo capture unit subsequent to the first capture point, the photo capture unit moves a predetermined distance to obtain a predetermined quantity of the feature points (e.g., S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image;  Xu: p. 4 para. 2; S13. After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously;  Xu: p. 4 para. 3. S21: Comparing the overlapping portions of the same group of image data, obtaining the associated portion of the same group of pictures, Xu: p. 4 para. 7 L.1-2).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Xiong as applied to claim 6 and further in view of Li et al. (2013/0135295).

Regarding claim 10, the combined teaching of Xu and Xiong teaches the system according to claim 1, wherein 
the photo capture unit has binocular lenses, and the binocular lenses separately capture first images at a same photo capture point (e.g., S11. Determine a plurality of sets of shooting data, and each set of shooting data includes a shooting location, a shooting angle, and a shooting target; Xu: p. 4 para. 1; S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image;  Xu: p. 4 para. 2. The image acquisition module 2 captures a plurality of sets of house pictures, and the sensor module 3 detects the position and angle when the mobile terminal is photographed, and the house picture and the position and angle when the picture is taken are transmitted to the stereogram generating module 4, and the stereogram generating module 4 generates the house. Xu: p. 4 para. 17 L.1-4. See 10_1 below); and 
the 3D model generation unit compares the first images that are captured by the binocular lenses, determines corresponding pixels between the first images captured by the binocular lenses, and obtains depth information of each corresponding pixel (e.g., S21: Comparing the overlapping portions of the same group of image data, obtaining the associated portion of the same group of pictures, calculating the spatial position relationship, and generating a three-dimensional model of the shooting target; Xu: p. 4 para. 7. See 10_2 below).
While the combined teaching of Xu and Xiong does not explicitly teach, Li teaches:
(10_1). the photo capture unit has binocular lenses, and the binocular lenses separately capture first images at a same photo capture point (e.g., In this embodiment, a binocular video camera is used in the mobile device. The binocular video camera may be a camera which can simulate human binocular vision by using binocular lenses, and the camera may capture a 3D target image and a 3D environment image from a target and an environment, as shown in FIG. 4A and FIG. 4B. Li: [0042] L.1-6. In another embodiment, the image capturing unit 210 is a binocular camera. The image capturing unit 210 may capture a left image and a right image of an object, and the left image and the right image of the object are stored in the storage unit 220. Li: [0043] L.1-5);
(10_2). the 3D model generation unit compares the first images that are captured by the binocular lenses, determines corresponding pixels between the first images captured by the binocular lenses, and obtains depth information of each corresponding pixel (e.g., In another embodiment, the image capturing unit 210 is a binocular camera. The image capturing unit 210 may capture a left image and a right image of an object, and the left image and the right image of the object are stored in the storage unit 220. The depth value calculating unit 231 calculates the plurality of depth values of the left image and the right image of the object respectively by using the dissimilarity analysis and the stereo vision analysis. The depth value calculating unit 231 may be installed in the processing unit of the mobile device, or may be installed in a remote service system for augmented reality. The mobile device transmits the left image and the right image of the object to the remote service system for augmented reality through a communication connection. After receiving the left image and the right image of the object, the remote service system for augmented reality calculates depth values of the object images and generates the 3D image.  Li: [0043] L.1-17.  The plurality of sets of images captured by the mobile terminal of Xu are the left and right image sets of the binocular video camera so that the stereoscopic view of the house is generated by the stereogram generating module 4 of Xu);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the combined teaching of Xu and Xiong so that it is convenient to capture the left and right images with a binocular video camera.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Xiong as applied to claim 1 and further in view of Wang et al. (2019/0139179).

Regarding claim 11, the combined teaching of Xu and Xiong teaches the system according to claim 1, wherein the 3D model generation unit predicts the depth of each pixel in the first image by using a deep learning method, and calculates a normal direction of each pixel or predicts the normal direction of each pixel by using the deep learning method (see 11_1 below).
While the combined teaching of Xu and Xiong does not explicitly teach, Wang teaches:
(11_1). the 3D model generation unit predicts the depth of each pixel in the first image by using a deep learning method, and calculates a normal direction of each pixel or predicts the normal direction of each pixel by using the deep learning method (e.g., Presented are systems and methods for 3D reconstruction from videos using an unsupervised learning framework for depth and normal estimation via edge-aware depth-normal consistency. In embodiments, this is accomplished by using a surface normal representation. Depths may be reconstructed in a single image by watching unlabeled videos. Depth-normal regularization constrains estimated depths to be compatible with predicted normals, thereby, yielding geometry-consistency and improving evaluation performance and training speed. In embodiments, a consistency term is solved by constructing depth-to-normal layer and normal-to-depth layers within a deep convolutional network (DCN). In embodiments, the depth-to-normal layer uses estimated depths to compute normal directions based on neighboring pixels. Given the estimated normals, the normal-to-depth layer may then output a regularized depth map. Both layers may be computed with awareness of edges within the image. Finally, to train the network, the photometric error and gradient smoothness for both depth and normal predictions may be applied.  Wang: Abstract.  With the advance of deep neural networks and their strong feature representation, dense geometry, e.g., pixel-wise depth and normal maps, can be readily estimated from a single image. One existing learned CNN model shows significant improvement compared to other strategies that are based on hand-crafted features.  Wang: [0026] L.1-6. Videos are easy to obtain at the present age and hold much richer 3D information than single images. Thus, whether single-view geometry can be learned through feature matching from videos attracts a lot of interest. Recently, several deep learning methods have been proposed based on such an intuition. For example, Deep3D learns to generate the right view from a given left view by supervision of a stereo pair. Wang: [0028] L.1-8. Therefore, deep learning methods are used to estimate pixel-wise depth and normal direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined teaching of Xu and Xiong deep neural networks such as Deep3D, can readily estimate pixel-wise depth and normal maps.

Claim(s) 13-21 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Xiong as applied to claim(s) 12 (1, 22) and further in view of Huang et al. (EPO translation of CN108961395).

Regarding claim 13, the combined teaching of Xu and Xiong teaches the system according to claim 12, wherein 
the camera and the mobile device with a photo capture function for implementing the photo capture unit are attached to a same camera stand (see 13_1 below); 
during movement of the stand, multiple second images are captured by the camera or the mobile device (e.g., S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image;  Xu: p. 4 para. 2; S13. After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously;  Xu: p. 4 para. 3; see 13_1 below); and 
one or more of the position and capture direction information of the camera or the mobile device in capturing the first image of a space in which the camera or the mobile device is located is determined at least in part based on the multiple second images (e.g., S11. Determine a plurality of sets of shooting data, and each set of shooting data includes a shooting location, a shooting angle, and a shooting target; Xu: p. 4 para. 1; S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image; Xu: p. 4 para. 2; S13. After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously; Xu: p. 4 para. 3; S14. Save the captured data and the plurality of target images corresponding thereto as a set of picture data. Xu: p. 4 para. 4.  Preparing for modeling in step S2 by taking a plurality of sets of pictures with the mobile terminal. Xu: p. 4 para. 5. A first set and a second set of pictures).
While the combined teaching of Xu and Xiong does not explicitly teach, Huang teaches:
(13_1). the camera and the mobile device with a photo capture function for implementing the photo capture unit are attached to a same camera stand (e.g., In practice, the method of acquiring/recording the projection point is as follows: the camera is placed on a tripod or a stand, and the tripod/bracket is perpendicular to the ground. The center point on which the tripod/bracket rests on the ground is the projection point. Or put the tripod/bracket against and perpendicular to the wall; the center point where the tripod/bracket falls on the wall is the projection point; or mark the projection point. When determining other planes, use the projection method to determine the first plane S1, and select an adjacent plane S2. If S2 is perpendicular to S1, then S2 can be uniquely determined according to the position of S1 and the intersection line L1 of S1 and S2, using the same method. Huang: p. 7 para. 1. Therefore, the mobile terminal with the image acquisition module 2 of Xu is placed on a tripod or stand to capture images/photos of a shooting target. When the mobile terminal moves or rotates, the tripod will move or rotate to effectively moving or rotating the mobile terminal);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang into the combined teaching of Xu and Xiong so that the camera or mobile terminal with the image acquisition module can be conveniently adjusted to shoot the target object.

Regarding claim 14, the combined teaching of Xu, Xiong and Huang teaches the system according to claim 13, wherein based on a positioning system of the camera or the mobile device (e.g., S11. Determine a plurality of sets of shooting data, and each set of shooting data includes a shooting location, a shooting angle, and a shooting target; Xu: p. 4 para. 1), feature point matching is performed on second images at adjacent photo capture points to obtain relative displacement and/or capture direction information of each photo capture point (e.g., S12. The mobile terminal captures a shooting target at a shooting angle in a shooting location in the same group of shooting data, and acquires a target image; Xu: p. 4 para. 2. S13. After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously; Xu: p. 4 para. 3. S21: Comparing the overlapping portions of the same group of image data, obtaining the associated portion of the same group of pictures, calculating the spatial position relationship, and generating a three-dimensional model of the shooting target; Xu: p.4 para. 7. Therefore, the same group of images with the shifts in distance or rotates a certain angle are compared of the overlapping portions (matched portions), obtaining the associated portion of the same group of pictures, calculating the spatial position relationship, and generating a three-dimensional model of the shooting target), thereby providing a relative position and/or direction of each photo capture point (e.g., The shifts in distance or rotates a certain angle occurred with respect to the current position of the mobile terminal.  It is obvious that the shifted distance and angle rotated are relative to the current mobile terminal position (point)).

Regarding claim 15, the combined teaching of Xu, Xiong and Huang teaches the system according to claim 13, wherein the photo capture unit obtains an angle between a capture direction of a lens of the camera and a capture direction of the mobile device (e.g., S13. After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously;  Xu: p. 4 para. 3) by using one or more of the following methods: 
simultaneously running a positioning system based on the mobile device and a positioning system based on the camera, moving the stand by a specific distance to obtain two displacement vectors by the position systems, and determining an angle between the two displacement vectors as the angle between the capture direction of the lens of the camera and the capture direction of the mobile device;
specifying an angle consistent with the capture direction of the mobile device by manually rotating a preview image or a captured image of the camera (e.g., After the mobile terminal shifts a distance or rotates a certain angle, the shooting target in step S2 is captured, and the target image is acquired, and the step is performed at least once continuously; Xu: p. 4 para. 3); 
matching preview images or captured images of the mobile device and the camera by using an image recognition algorithm, to identify the angle; 
using an additional mark (including adding a mark to the stand to form a fixed angle with a mounting direction of the mobile device), and then identifying the mark in a preview image or an image of the camera, so as to calculate the angle between the capture direction of the lens of the camera and the capture direction of the mobile device; and 
using a camera installation interface on the stand so that a known fixed angle is formed between the camera and the mobile device.

Regarding claim 16, the combined teaching of Xu and Xiong teaches the system according to claim 1.
While the combined teaching does not explicitly teach, Huang teaches: 
(16_1). the space is a room (e.g., The above method for reconstructing a three-dimensional space scene based on a photograph, further comprising the step S5: connecting the respective rooms by comparing the image of the door or the open space image in different rooms, and obtaining the spatial position and orientation information of each room. Huang: p. 2 para. 9 L.1-3); 
(16_2). the first image is an indoor image of the room (e.g., The basic principle of modeling is to treat the indoor model as a collection of multiple planes (including the ground, walls and ceilings), the lower corner is the intersection of three planes (ground and two walls), and the upper corner is three planes.  Huang: p. 4 para. 10 L.3-5); and 
(16_3). the 3D model generation unit (e.g., a stereogram generation module 4; Xu: p. 3 para. 4 L.2) identifies one or more image areas of at least one of a floor, a ceiling, and a wall of the room in the first image based on a deep learning method; divides the identified image areas into blocks based on an image processing technology, wherein each block is approximately considered as one plane, image blocks of the floor and the ceiling are located on a horizontal plane, and an image block of the wall is located on a vertical plane; and generates the 3D model by solving an equation for each plane, wherein for two planes that intersect in the first image, an error between a calculated intersecting line and an actually observed intersecting line is minimized (e.g., the photo corresponds to the principle of three-dimensional space, it is to maintain each pixel in the same direction as the shooting, and does not record or provide a pixel to the shooting point (the position of the lens when shooting) distance information. The basic principle of modeling is to treat the indoor model as a collection of multiple planes (including the ground, walls and ceilings), the lower corner is the intersection of three planes (ground and two walls), and the upper corner is three planes. The intersection (ceiling and two walls), the wall line is the intersection of two planes (wall). If we can first locate the position of a plane, we can determine other planes in turn by relying on the corners and lines on the plane until all planes are restored to complete the modeling.  Huang: p. 4 para. 10. Referring to FIG. 2, if the ground S1 can be determined first, the wall surface S2 can be determined by the relationship between the known wall surface S2 and the ground S1, and the intersection line (wall line) L1 of S1 and S2. In the same way, the position of the wall S3 and all the mutually perpendicular walls in the space can be determined through the wall line L2. Huang: p. 4 para. 11.  Specifically, the method a (adjacent right angle method): the plane is determined by three perpendicular intersecting lines on the plane, and the premise of the adjacent right angle method is that the indoor wall is mostly composed of a rectangle. Huang: p. 4 para. 12. Preferably, before performing step S2, the method further comprises: marking a vertical straightening line on the photo, correcting an image tilt caused by the skew of the photographing device when the photograph is taken; finding a line perpendicular to the photograph ground as a vertical straightening line in the photograph, or finding a horizontal line of the photograph; Draw a line perpendicular to the horizontal line in the photo as the vertical straightening line; rotate the photo with the vertical straightening line as the vertical straightening line is perpendicular to the actual horizontal plane; obtain multiple vertical line correction lines in different orientations to complete the vertical correction.  Huang: p. 7 para. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang into the combined teaching of Xu and Xiong to identify the indoor model by identifying multiple planes including ground, walls and ceilings with lines and corners.

Regarding claim 17, the combined teaching of Xu and Xiong teaches the system according to claim 1, wherein the 3D model generation unit (e.g., a stereogram generation module 4; Xu: p. 3 para. 4 L.2) further uses a computer vision algorithm to identify wall corners in the indoor image and connect the wall corners to generate a rough model of the room (see 17_1 below).
While the combined teaching of Xu and Xiong does not explicitly teach, Huang teaches:
(17_1). the 3D model generation unit further uses a computer vision algorithm to identify wall corners in the indoor image and connect the wall corners to generate a rough model of the room (e.g., The method for reconstructing a three-dimensional space scene based on a photograph is provided in the present invention. In step S2, determining the first plane method comprises: determining a plane by determining three planes of the plane or the four planes of the plane by finding three vertical intersecting wall lines on the plane. Determining the first planar method further includes determining the position of the plane by recording the projection point of the camera lens at a plane to determine the position of the plane or recording the relevant point to estimate the projection point of the camera lens in the plane.  Huang: p. 4 para. 9. Since the photo corresponds to the principle of three-dimensional space, it is to maintain each pixel in the same direction as the shooting, and does not record or provide a pixel to the shooting point (the position of the lens when shooting) distance information. The basic principle of modeling is to treat the indoor model as a collection of multiple planes (including the ground, walls and ceilings), the lower corner is the intersection of three planes (ground and two walls), and the upper corner is three planes. The intersection (ceiling and two walls), the wall line is the intersection of two planes (wall). If we can first locate the position of a plane, we can determine other planes in turn by relying on the corners and lines on the plane until all planes are restored to complete the modeling. Huang: p. 4 para. 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang into the combined teaching of Xu and Xiong to identify the indoor model by identifying multiple planes including ground, walls and ceilings with lines and corners.

Regarding claim 18, the combined teaching of Xu, Xiong and Huang teaches the system according to claim 17, wherein the 3D model assembling unit corrects 3D models of the multiple rooms, including correcting wall line directions of all rooms by using a statistical method, so that wall lines of all rooms are substantially aligned in the same direction if they were parallel within a specific error range; and in assembling the 3D models of the rooms, the 3D model assembling unit corrects one or more overlapping parts and/or gaps (e.g., S2, generating a corresponding stereoscopic view of the house through image modeling technology; in this step, obtaining the associated portion of the two images according to the overlapping portion of each picture, and combining the position and the shooting angle to obtain the spatial positional relationship of the two images, and performing space stitching forms a perspective view of the house.  Xu: p. 3 para. 8. The above method for reconstructing a three-dimensional space scene based on a photograph, further comprising the step S5: connecting the respective rooms by comparing the image of the door or the open space image in different rooms, and obtaining the spatial position and orientation information of each room; The door or open space, in contrast to the picture through the door or open space in the photo, to obtain a matching picture in each other's photos, find the same door or open space, and connect the rooms with the same door or open space; After all the rooms are connected in series, calculate the position and orientation of the connected room, select a room as the connected room, traverse the door of the room, look for the unconnected room, and connect the two through the position and orientation of the currently connected room. The position and orientation of the door or open space of the room, calculate the position and orientation of the unconnected room, then mark the unconnected room as the connected room; continue to search for the unconnected room until there is no unconnected room, complete all the connection to the room.  Huang: p. 2 para. 9 and p. 3 para. 1.  Referring to FIG. 1 , a method for reconstructing a three-dimensional space scene based on a photograph according to the present invention includes the following steps: S1: importing photos of all spaces, and importing a set of photos including main features of the space captured at the same shooting point for each space. The photo is corresponding to the three-dimensional space according to the direction and the angle of view when shooting, so that when viewed from the camera position of the three-dimensional space, the viewing direction of each pixel is consistent with the shooting time; S2: treating the room as a set of multiple planes, first determining the first plane, and then through the inter-plane relationship and the intersection between the planes, determine all the planes one by one; S3: mark the room space structure by the marking system, and obtain the size information; S4: establish the room through the point coordinate information collected by S3 3D space model.  Huang: p. 4 para. 7. In order to find the correct solution among the multiple possibilities of each plane, the following method is used: the first plane S1 is determined using the adjacent right angle method; the position of the plane S1 can be determined using a positive real solution of the above plane; Adjacent plane S2, use the adjacent right angle method to determine the plane, and use a positive real number solution to determine the position of plane S2; repeat the previous step to determine the position of other planes successively until all is completed; if a plane cannot find positive real numbers Solution, or the intersection with the adjacent plane is wrong (error), then go back to the previous plane and use the next positive real solution, repeat the previous steps to determine all the planes.  Huang: p. 6 para. 8 L.1-8).

Regarding claim 19, the combined teaching of Xu, Xiong and Huang teaches the system according to claim 17, further comprising: 
a 2D floorplan generation unit (e.g., the functionality for the generation of the two-dimensional plan;  Huang: p. 9 para. 7 L.5), configured to generate a 2D floorplan including: 
projecting each surface of the generated 3D model onto a plane parallel to the floor, and merging these projections into a polygon (e.g., The method for reconstructing a three-dimensional space scene based on photographs provided by the present invention further includes the step S6: dividing the photo by the point coordinate information collected by the S3, and obtaining the room texture map to obtain the room texture: first setting each surface as a polygon. Huang: p. 9 para. 6 L.1-3); 
correcting and simplifying the obtained polygon, including at least one of the following:
identifying only main vertices of the polygon and deleting small concave or convex rectangles (e.g., The vertex information is a set of three-dimensional coordinates, and the size of the texture is calculated by the outer rectangle of the vertex coordinates; the pixel points of the image are traversed, and the spatial coordinate point position corresponding to each pixel on the polygon is obtained; Huang: p. 9 para. 6 L.3-6.  For non-cuboid rooms, the room structure can be quickly expanded by adding four punctuation of the embossed wall structure, as shown in Fig. 8 P5, P6, P7 and P8, by adjusting the position and depth of the embossed wall to determine the expanded spatial structure. Since the concave-convex structure of most walls is still rectangular or right-angled (P5P6 and P2P5 are perpendicular to each other, P6P7 is perpendicular to P5P6 and P7P8, and P7P8 is perpendicular to P8P3), this method can be effectively modeled.  Huang: p. 8 para. 2); and 
using a computer vision algorithm to detect straight lines in the picture, and then determining the direction of a wall, and aligning edges that are approximately parallel or perpendicular to the direction of the wall to corresponding directions (e.g., For the case where the corner is obscured by the object, the wall line is generally exposed as a reference object, and the position of the wall line can be determined by the connection between the frame point and the frame point. For a corner, when determining the vertical wall of the corner When you line and horizontal wall lines, you can confirm the position of the corner. As shown in Fig. 8, if P4 is occluded, but P1P4 and P3P4 are partially visible, the position of P4 can still be obtained by the intersection of the two lines.  Huang: p. 8 para. 4); 
assembling the generated 2D floorplans of the rooms in the same two-dimensional coordinate system based on the position and capture direction information of each space obtained by the capture position acquisition unit, to generate an overall 2D floorplan from the individual 2D floorplans of the rooms (e.g., The method for reconstructing a three-dimensional space scene based on photographing provided by the present invention further includes the step S7: the model of the room acquired by the marking system in step S3, ignoring the height information, and obtaining a two-dimensional contour of the single room; according to each obtained in step S5 The position coordinates and orientation information of the room, the position and orientation of each room outline are set, and the generation of the two-dimensional plan is completed. Huang: p. 9 para. 7 L.1-5); and 
identifying and marking a position of at least one of a door and a window, including identifying the position of the at least one of the door and the window on the indoor image by using a deep learning method, or determining the position of the door by finding where a room outline is crossed by the track of the tracking map from capturing the first images of multiple rooms of a same property (e.g., The method for reconstructing a three-dimensional space scene based on photographs provided by the present invention further includes the step S5: connecting the respective rooms by comparing the image of the door or the open space image in different rooms, and obtaining the spatial position and orientation information of each room; The door or open space, in contrast to the picture through the door or open space in the photo, to obtain a matching picture in each other's photos, find the same door or open space, and connect the rooms with the same door or open space; After all the rooms are connected in series, calculate the position and orientation of the connected room, select a room as the connected room, traverse the door of the room, look for the unconnected room, and connect the two through the position and orientation of the currently connected room. The position and orientation of the door or open space of the room, calculate the position and orientation of the unconnected room, then mark the unconnected room as the connected room; continue to search for the unconnected room until there is no unconnected room, complete all the connection to the room.  Huang: p. 9 para. 5. It is obvious that the marking helps to track the position of the multiple rooms).

Regarding claim 20, the combined teaching of Xu, Xiong and Huang teaches the system according to claim 19, wherein the 2D floorplan generation unit corrects 2D floorplans of the multiple rooms, including correcting wall line directions of all the rooms by using a statistical method, so that wall lines of all the rooms are aligned in a same direction if they were parallel within a specific error range; and in assembling the 2D floorplans of the rooms, the 2D floorplan generation unit corrects one or more overlapping parts or gaps (e.g., For the case where the corner is obscured by the object, the wall line is generally exposed as a reference object, and the position of the wall line can be determined by the connection between the frame point and the frame point. For a corner, when determining the vertical wall of the corner When you line and horizontal wall lines, you can confirm the position of the corner. As shown in Fig. 8, if P4 is occluded, but P1P4 and P3P4 are partially visible, the position of P4 can still be obtained by the intersection of the two lines.  Huang: p. 8 para. 4. The method for reconstructing a three-dimensional space scene based on photographing provided by the present invention further includes the step S7: the model of the room acquired by the marking system in step S3, ignoring the height information, and obtaining a two-dimensional contour of the single room; according to each obtained in step S5 The position coordinates and orientation information of the room, the position and orientation of each room outline are set, and the generation of the two-dimensional plan is completed. Huang: p. 9 para. 7).

Regarding claim 21, the claim is similar in scope to claim 19 and it is rejected under similar rationale claim 19.

Regarding claims 24-28, the claims are automatic 3D modeling method of system claims 16, 19, 20, 21 and 16 & 17 respectively. The claims are similar in scope to claims 16, 19, 20, 21 and 16 & 17 respectively and they are rejected under similar rationale as claims 16, 19, 20, 21 and 16 & 17 respectively.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (EPO translation of CN105787996; IDS) in view of Xiong et al. (EPO translation of CN103729883; IDS) and further in view of Huang et al. (EPO translation of CN108961395).

Regarding claim 29, the claims is a method claim of combination of claims 1, 12, 13 and 19 and it is rejected under similar rationale as the combination of claims 1, 12, 13 and 19.
Xu teaches that “The present invention relates to the field of trading or renting technology, and in particular, to a method and system for generating a stereoscopic image of a house based on a mobile terminal.” (Xu: p. 1 para. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611